Citation Nr: 1450949	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  02-10 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disorder affecting the feet, to include tinea pedis and porokeratosis.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) on an extra-schedular basis prior to June 1, 2008.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1977 to April 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 1999 and May 2005 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The October 1999 rating decision denied a total disability evaluation based on individual unemployability (TDIU).  The May 2005 rating decision denied service connection for tinea pedis.  

The issue of service connection for tinea pedis (claimed as athletic feet) was on appeal and denied by the Board of Veterans' Appeals (Board) in March 2009.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a memorandum decision dated in November 2010, the Court determined that a claim for service connection for porokeratosis was reasonably raised by the record, set aside the Board's March 2009 denial of entitlement to service connection for tinea pedis, and remanded the matters to the Board for compliance with its decision.  The claims of service connection for tinea pedis and porokeratosis were remanded by the Board in August 2011 for further development, to include obtaining any missing service treatment records for the period from April 1977 to January 1978.  

The November 2010 memorandum decision also noted that the March 2009 Board decision had remanded the claim for TDIU and that this claim was not before the Court.  In a January 2011 decision, the Board granted TDIU from June 1, 2008, and remanded the matter of entitlement to TDIU prior to June 1, 2008, on an extra-schedular basis for submission to VA's Director of Compensation and Pension for consideration of entitlement to TDIU under 38 C.F.R. § 4.16(b).  

In October 2012, the Board remanded both issues currently on appeal for a hearing before the Board.  In July 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record in Virtual VA.  

At the July 2014 hearing, the Veteran submitted additional private treatment records with a waiver of the RO's initial consideration of that evidence.  38 C.F.R. § 20.1304.

The Veteran's Virtual VA claims file includes VA treatment records dated through June 2012; however, the Appeals Management Center (AMC) considered these records in a June 2012 supplemental statement of the case.  A review of the Veterans Benefits Management System does not reveal any additional documents.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As discussed above, the January 2011 Board decision remanded the issue of entitlement to TDIU on an extra-schedular basis prior to June 1, 2008, for referral to the Director of Compensation and Pension Services for consideration under 38 C.F.R. § 4.16(b).  In April 2013, the RO requested that consideration.  However, in January 2014, the Director of Compensation and Pension Services declined to provide that consideration pending the Veteran's July 2014 hearing.  Therefore, although the Board sincerely regrets the additional delay, further remand is required to ensure compliance with the January 2011 remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

With regard to the Veteran's feet, he was afforded VA examinations in March 2006, September 2006, and July 2008.  The March 2006 VA examiner diagnosed him with onychomycosis rather than tinea pedis and provided a negative opinion.  The September 2006 VA examination only addressed the Veteran's orthopedic problems with his feet, such as hallux valgus and pes planus.  The July 2008 VA examiner diagnosed him with hyperkeratotic lesions and rendered a negative opinion.  However, neither the March 2006 nor the July 2008 examiner offered a rationale to support these opinions.  Moreover, they did not discuss the VA treatment records showing diagnoses for tylomas, lesions, callouses, porokeratosis, hyperkerotitic tissue, callosities, capsulitis, tinea pedis, corns, and onychauxis with regular debridement for these diagnoses in the San Antonio VA Medical Center (VAMC) Podiatry Clinic through 2012.  While the July 2008 examiner did discuss the Veteran's October 1978 in-service callouses, neither examiner discussed his March 1978 sore right heel, July 1978 blisters of the right foot, or March 1979 left foot muscle cramps.  Therefore, remand is required for an adequate VA examination.  

Finally, the Veteran testified at his July 2014 hearing that he suffered frostbite while stationed in Germany, and that this may have led to his current skin problems.  He stated that he was medevaced to the Heidelberg Army Hospital and treated as in-patient for three to four days.  The Board previously remanded this case in August 2011, pursuant to the Court's November 2010 memorandum decision, for additional attempts to secure any additional service treatment records dated from April 1977 to January 1978.  The AMC followed the Board's remand instructions with a February 2013 request for those service treatment records, received a March 2013 negative response from the National Personnel Records Center, and notified the Veteran of that response in March 2013.  However, given the new information provided by the Veteran at his July 2014 hearing, the duty to assist requires requesting the Heidelberg Army Hospital clinical records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any healthcare providers who have provided treatment for the skin on his feet.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  This request should include any outstanding records from Dr. M.M.C of the San Antonio Orthopedic Group for treatment since May 2008 and Dr. S.P.K. of the Podiatry Group of South Texas for treatment since April 2014.  

The AOJ should also obtain any outstanding VA medical records, to include any outstanding records from the San Antonio VAMC for treatment since June 2012.  

2.  The AOJ should contact the Veteran requesting the dates of his three to four day hospitalization at the Heidelberg Army Hospital for frostbite.  The AOJ should then use that information to contact the National Personnel Records Center, Records Management Center, or any other appropriate facility and attempt to obtain clinical records from the Heidelberg Army Hospital in Germany pertaining to frostbite.  

All attempts to secure any additional inpatient or "clinical" service treatment records should be noted in the claims file.  If no in-patient or clinical records are available or further attempts to secure them would be futile, a response to that effect should be documented in the claims file.  

3.  After any outstanding in-service, VA, and private treatment records have been obtained, the Veteran should be afforded a VA examination to determine the nature and etiology of any skin disorder affecting his feet that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner should review all pertinent records associated with the claims file, including the Veteran's in-service treatment records, post-service private treatment records, post-service VA treatment records, and lay statements.  

The Veteran contends that the skin problems affecting his feet began in service.  Specifically, he testified in July 2014 that he began encountering tinea pedis in basic training at Fort Jackson.  He also testified that the skin condition affecting his feet may be related to frostbite he suffered while stationed in Germany.  

It should be noted that laypersons are competent to attest to matters of which they have first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.  

The examiner should state whether it is at least as likely as not that any skin disorder affecting his feet is related to the Veteran's military service, including his symptomatology therein.  In so doing, the examiner should consider the Veteran's service treatment records showing in-service treatment in March 1978 for a sore right heel, in July 1978 for blisters on the right foot, in October 1978 for callouses on his left foot, and in March 1979 for muscle cramps of the left foot, as well as any clinical records that may be obtained from the Heidelberg Army Hospital.  

The opinion should further include a discussion of the VA treatment records showing diagnoses of tylomas, lesions, callouses, porokeratosis, hyperkerotitic tissue, callosities, capsulitis, tinea pedis, corns, onychauxis, and onychomycosis.  The VA treatment records show the earliest post-service callouses in March 1981, with specific diagnosis for porokeratosis in January 1991, and regular debridement in the San Antonio VAMC's podiatry clinic for these diagnoses through 2012.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

4.  After completing the foregoing development, the AOJ should submit the Veteran's claim to VA's Director of Compensation and Pension for consideration of entitlement to an extra-schedular TDIU prior to June 1, 2008 under 38 C.F.R. § 4.16(b).

5.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



